Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 14926118 (filed 10/29/2015, now U.S. Patent #10687231), which is a continuation in part of 14871014 (filed 09/30/2015, now U.S. Patent #9876653), which further is a continuation in part of 14710170 (filed 05/12/2015, now U.S. Patent #9551594), that claims priority from provisional application 62136959 (filed 03/23/2015) and provisional application 61992307 (filed 05/13/2014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20070069850 A1, hereinafter Anderson), in view of McFarland et al. (US 20070232288 A1, hereinafter McFarland).

Regarding claim 1, Anderson teaches a device, comprising (in general, see fig. 3-4 and their corresponding paragraphs 57-77, see also section “Data Value Reporting” with corresponding paragraphs 79-89 for additional relevant information):
a transceiver (see at least fig. 4, e.g. various components of control station 310 of fig. 3, a.k.a. control device 104) configured to receive one or more of a time based series of sensor information values (see at least para. 74 along with para. 70, e.g. control station 310 can both obtaining data from devices and commanding devices to perform according to data), 
the time based series of sensor information values processed by one or more servers in a host system remote from a building (see at least para. 74, e.g. at least the database 320 using the management level network for processing any input and output data),
the one or more servers processing one or more streams of sensor data generated by one or more sensors in a sensor device installed in the building to produce the time based series of sensor information values (see at least para. 79-80 along with para 74, e.g. at least the database 320 processes obtained plurality sensors’ data); and 
a communication interface that connects the device to a control system device in the building (see at least fig. 4, e.g. various components of control station 310),

Anderson differs from the claim, in that, it does not specifically disclose a wired communication interface; which is well known in the art and commonly used for improving efficiency of provisioning process.
McFarland, for example, from the similar field of endeavor, teaches mechanism of using a wired communication interface (see at least para. 24, e.g. wired or wireless interfaces); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate McFarland into the apparatus of Anderson for improving efficiency of provisioning process.

Regarding claim 2, Anderson in view of McFarland teaches the transceiver receives the one or more of the time based series of sensor information values from a gateway device. (Anderson, see at least para. 84, e.g. from floor level network controller 332)

Regarding claim 3, Anderson in view of McFarland teaches the gateway device is located in the building.  (Anderson, see at least para. 84 along with fig. 3, e.g. floor level network controller 332)

Regarding claim 4, Anderson in view of McFarland teaches the transceiver is a wireless transceiver.  (Anderson, see at least para. 29, e.g. wireless capable)

Regarding claim 5, Anderson in view of McFarland teaches the time based series of sensor information values includes indoor air quality information.  (Anderson, see at least para. 65, e.g. parameters include temperature, air quality, smoke detection, fire detection, and other parameters normally controlled, detected and/or measured by HVAC systems, building security systems and/or building fire safety systems)

Regarding claim 6, Anderson in view of McFarland teaches the time based series of sensor information values includes energy information.  (Anderson, see at least para. 65, e.g. parameters include temperature, air quality, smoke detection, fire detection, and other parameters normally controlled, detected and/or measured by HVAC systems, building security systems and/or building fire safety systems)

Regarding claim 7, Anderson in view of McFarland teaches the time based series of sensor information values includes mechanical, electrical or plumbing system information.  (Anderson, see at least para. 65, e.g. parameters include temperature, air quality, smoke detection, fire detection, and other parameters normally controlled, 

Regarding claim 8, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Regarding claim 9, Anderson in view of McFarland teaches the receiving comprises receiving the one or more streams of sensor data based on measurements by one or more sensors supported by a wireless sensor device.  (Anderson, see at least para. 29, e.g. wireless capable; McFarland, see at least para. 24, e.g. wireless sensor)

Regarding claim 10, Anderson in view of McFarland teaches the receiving comprises receiving from a gateway device that communicates with the wireless sensor device.  (Anderson, see at least para. 29, e.g. wireless capable; McFarland, see at least para. 24, e.g. wireless sensor)

Regarding claim 11, Anderson in view of McFarland teaches the receiving comprises receiving from the a gateway device in the building.  (Anderson, see at least para. 84 along with fig. 3, e.g. floor level network controller 332)

Regarding claims 12, 13, and 14, these claims are rejected for the same reasoning as claims 5, 6, and 7, respectively, except each of these claims is in method claim format.

Regarding claim 15, this claim is rejected for the same reasoning as the combination of claims 1 and 5.

Regarding claim 16, in view of claim 14 above, this claim is rejected for the same reasoning as claim 2.

Regarding claim 17, in view of claim 14 above, this claim is rejected for the same reasoning as claim 3.

Regarding claim 18, in view of claim 14 above, this claim is rejected for the same reasoning as claim 4.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“With respect to example claim 1, the Examiner asserts that Anderson shows the recited “transceiver” via control station 310.

…

Applicants note that control station 310 is not contained in the building in which the “sensor device” is installed. Control device 310 is on the management level network, which is distinct from the building level network (BLN) within the building. For this reason, the control station 310 cannot include components of a “device” having “a wired communication 

The Examiner’s application of Anderson to the features of example claim 1 fails because it does not apply to a device in a building in which the sensors are located. 

Applicants further note that database 320 is designed to archive data regarding the operation of the building system 300. See, paragraph 0063 of Anderson. As such, the data in database 320 is a storage repository and would not be used to feed data back to a control system device in the building.”  (Remarks, page 6-7)

Examiner respectfully disagrees.  To be more specific, fig. 3 of Anderson indeed shows that control station 310 is contained in the building (see control station 310 connects to BLN).  Therefore, Anderson indeed teaches or suggests the control station 310 includes components of a device having a wired communication interface that connects the device to a control system device in the building.  Further, Anderson’s database 320 is not only a storage repository which would not be used to feedback data.  Anderson in para. 74 discloses that the building data management system 404 is preferably operably connected to obtain other data from, and communicate data to, the database 320.

Regarding independent claims 8 and 15, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 8, and 15, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465